Citation Nr: 0902048	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  99-03 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to increased disability ratings for residuals 
of multiple lipomata of the trunk and upper arms, evaluated 
as zero percent (noncompensable) disabling from January 22, 
1997, to January 18, 2001; and evaluated as 10 percent 
disabling from January 19, 2001.

2.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from August 1965 to June 
1969, and from November 1972 to December 1988, including 
combat service in the Republic of Vietnam, and his 
decorations include the Combat Action Ribbon.  

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 decision of 
the RO that, in pertinent part, denied a compensable 
disability rating for service-connected residuals of multiple 
lipomata of the trunk and upper arms.  The veteran timely 
appealed.  In July 2000, the Board remanded the matter for 
additional development.

In an April 2002 decision the Board granted a 10 percent 
disability rating for service-connected residuals of multiple 
lipomata of the trunk and upper arms, effective January 19, 
2001.  The veteran appealed the April 2002 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a July 2003 Joint Motion for Remand, the parties 
moved to vacate the Board decision and remand the case to the 
Board.  The Court granted the motion.  Thereafter, the case 
was returned to the Board.  In June 2004, the Board remanded 
the matter for additional development.

These matters also came to the Board on appeal from a May 
2003 decision of the RO that granted service connection for 
PTSD evaluated as 10 percent disabling effective November 13, 
2002.  In June 2004, the Board remanded the matter for 
additional development.  In November 2005, the RO increased 
the disability evaluation to 50 percent for PTSD, effective 
November 13, 2002.


FINDINGS OF FACT

1.  For the period from January 22, 1997, to January 20, 
2001, the veteran's residuals of multiple lipomata of the 
trunk and upper arms have been manifested primarily by 
asymptomatic excision scars that are not disfiguring; 
recurrent lipomas, ulceration, exudiates, or eczema have not 
been demonstrated. 

2.  For the period from January 21, 2001, the veteran's 
residuals of multiple lipomata of the trunk and upper arms 
have been manifested primarily by slow-growing recurrent 
lipomas, and well-healed and non-tender excision scars; 
excision scars that exceed 12 square inches (77 square 
centimeters), restrict function or motion, or are disfiguring 
have not been demonstrated.

3.  Resolving all reasonable doubt in the veteran's favor, 
since service connection, his PTSD has been manifested by 
occupational and social impairment, with deficiencies in most 
areas, including work, family relations and mood, due to 
severe depression, difficulty in adapting to stressful 
circumstances, chronic sleep impairment, intrusive thoughts 
of his Vietnam combat experiences, and an inability to 
establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of multiple lipomata of the trunk and upper arms, for the 
period from January 22, 1997, to January 20, 2001, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.7, 4.118, Diagnostic Codes 7803, 
7804, 7806, 7819 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of multiple lipomata of the trunk and upper 
arms, for the period from January 21, 2001, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.7, 4.118, Diagnostic Codes 7801, 
7804-05, 7819 (2002, 2008).

3.  The criteria for an initial 70 percent evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through June 2004 and May 2008 letters, the RO or VA's 
Appeals Management Center (AMC) notified the veteran of 
elements of service connection, the evidence needed to 
establish each element, and evidence of increased disability.  
These documents served to provide notice of the information 
and evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

In the May 2008 letter, the RO specifically notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board acknowledges that the letters sent to the veteran 
have not met the requirements of VCAA notice regarding an 
increased rating claim.  The letters are deficient as to both 
content and timing, and thus create a presumption of 
prejudice.  

In this case, the presumption has been overcome.  The veteran 
was provided with correspondence regarding what was needed to 
support his claim for an increased disability rating in May 
2008.  Specifically, he was told to submit evidence of 
physical and clinical findings, ongoing treatment records, 
statements from employers as to job performance, the impact 
of symptoms on employment and daily life, and individual 
statements from those with knowledge and/or personal 
observations who could describe the manner in which his 
residuals of multiple lipomata of the trunk and upper arms 
have worsened.  The May 2008 letter also notified the veteran 
of various diagnostic codes applicable to skin disabilities.  

In October 2008, the veteran indicated that he had no further 
evidence to submit.  The veteran has also been represented by 
a State veterans' organization throughout this appeal.  
Accordingly, any notice error is not prejudicial because the 
veteran has demonstrated actual knowledge of the information 
that is necessary to support his claim for an increased 
disability rating.  The Board notes that the requirements of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), are not 
applicable to initial disability ratings, such as the 
veteran's claim for a higher, initial disability rating for 
PTSD.  Hence, the notice deficiencies do not affect the 
essential fairness of the adjudication.  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the veteran's claims on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims on appeal, reports 
of which are of record.  The veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson, 
12 Vet. App. at 126.
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

A.  Residuals of Multiple Lipomata of the Trunk and Upper 
Arms

Service connection has been established for residuals of 
multiple lipomata of the trunk and upper arms, effective 
December 1989.

The RO assigned a noncompensable disabling rating for the 
period from January 22, 1997, to January 20, 2001; and a 10 
percent disabling rating from January 21, 2001, under 
38 C.F.R. § 4.118, Diagnostic Codes 7819, pertaining to 
benign skin neoplasms.  A hyphenated diagnostic code reflects 
a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).

During the course of this appeal, VA revised the criteria for 
evaluation of skin disabilities, effective on August 30, 
2002.  67 Fed. Reg. 49590 (July 31, 2002) (codified at 
38 C.F.R. § 4.118 (2007)).  The revised rating criteria are 
not applicable to the period prior to their effective date, 
while VA must consider the applicability of the revised and 
former versions of the rating criteria for the period after 
the effective date of the change.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997); VAOPGCPREC 7-2003; 69 Fed. Reg. 25,179 
(2004).  More recent changes to the rating criteria for 
evaluation of scars are applicable only to claims received by 
VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 
(September 23, 2008).

While VA has revised the criteria for evaluation of skin 
disabilities, there has been no significant change to the 
former criteria of 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002) (in effect prior to August 30, 2002).

Prior to August 30, 2002, a 10 percent evaluation was 
provided for scars that were superficial, tender, or painful 
on objective demonstration under 38 C.F.R. § 4.118, 
Diagnostic Code 7804; or for scars that were superficial, 
poorly nourished with repeated ulcerations, under 38 C.F.R. § 
4.118, Diagnostic Code 7803.

A 10 percent evaluation was also warranted for a moderately 
disfiguring scar of the head, face, or neck.   A 30 percent 
evaluation required that such a scar be severe, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles.  A 50 percent evaluation required that 
such a scar be completely or exceptionally repugnant, with 
deformity of one side of face or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7800.

Additionally, under the former criteria, when in addition to 
tissue loss and cicatrization there was marked discoloration, 
color contrast, or the like, the 50 percent rating may be 
increased to 80 percent, the 30 percent rating to 50 percent, 
and the 10 percent to 30 percent. The most repugnant, 
disfiguring condition, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.  38 C.F.R. § 4.118, 
Diagnostic Code 7800, Note (2002).

Under the former criteria, Diagnostic Codes 7807 through 7819 
are rated as scars, disfiguring or other, or that limit 
function of part affected; or as eczema, unless otherwise 
provided, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.
 
Pursuant to former Diagnostic Code 7806 for eczema, a 
10 percent rating is warranted when there is eczema with 
exfoliation, exudation, or itching, if involving an exposed 
area or extensive area.  A 30 percent rating is warranted 
when there is eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is warranted if there is eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).

The revised rating criteria, similarly, provide a 10 percent 
rating for superficial scars that are painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  A deep scar 
is one that is associated with underlying soft tissue damage. 
38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).  A 
superficial scar is one that is not associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note (2).  A 10 percent rating may be assigned for 
a scar that is unstable, that is painful on examination, or 
that limits the function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Codes 7803-7805.

For scars that are located on the head, face, or neck, under 
the revised criteria, a 10 percent rating is warranted with 
one characteristic of disfigurement; a 30 percent rating is 
assigned when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features, or; with two or three characteristics of 
disfigurement; a 50 percent rating is assigned for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features, or; with four or 
five characteristics of disfigurement; and, an 80 percent 
rating is provided when there is visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features or paired sets of features, or; with six or 
more characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2008).

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under Section 4.118, are:  a scar 5 or 
more inches (13 or more cm.) in length; scar at least one-
quarter inch (0.6 cm.) wide at widest part; surface contour 
of scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); and skin indurated and inflexible in an area exceeding 
six square inches (39- sq. cm.).

Pursuant to Note 2, tissue loss of the auricle is to be rated 
under Diagnostic Code 6207 (loss of auricle).  Pursuant to 
Note 3, the adjudicator is to take into consideration 
unretouched color photographs when evaluating under these 
criteria. 38 C.F.R. § 4.118, Diagnostic Code 7800, Notes 1-3 
(2008).

Under the revised criteria, malignant or benign skin 
neoplasms are to be rated as disfigurement of the head, face, 
or neck (Diagnostic Code 7800); as scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805); or impairment of function.  
38 C.F.R. § 4.118, Diagnostic Codes 7818 and 7819 (2008).  

Although the veteran contends that his residuals of multiple 
lipomata of the trunk and upper arms are more severe than 
currently rated, the objective evidence does not support 
increased disability ratings at any time. 

For the Period from January 22, 1997, to January 20, 2001

In this case, the report of a July 1998 VA examination 
reflects that the veteran had no masses removed from the nose 
or face.  He denied any difficulties with his skin.  
Examination revealed a basal cell carcinoma of 6 millimeters 
in diameter on the distal right wrist, and epithelial skin 
tags of right axilla and perineum.

The objective evidence reflects that the veteran's residuals 
of multiple lipomata of the trunk and upper arms were 
asymptomatic.  There is no evidence of a painful or tender 
scar; or of eczema with exfoliation, exudation, or itching 
involving an exposed or extensive area.  For the applicable 
period, the evidence has not met the criteria for a 
compensable disability rating under the former rating 
criteria.  38 C.F.R. § 4.118, Diagnostic Codes 7804, 7806 
(2002).

For the Period from January 21, 2001

During a January 2001 VA examination, the veteran reported 
lumps on his body for 30 years; the lipomas were excised and 
asymptomatic.  On examination, there were lipomas on the 
veteran's upper back, and an ulcerated papule on the right 
shoulder.

The report of a June 2005 VA examination reveals that the 
veteran had a 1x1 freely mobile, non-tender lipoma on his 
right scapula; and a 3x3 freely mobile, non-tender lipoma on 
the inner side of the right hand.  The examiner commented 
that the veteran continued to have a couple of lipomas 
growing slowly, with no functional impairment.

In September 2006, a VA examiner noted that the veteran 
developed the gradual onset of lipomas on his torso and upper 
arms in 1965.  He had a large number of them over the years; 
excision was the only treatment, and only if the lipomas were 
extremely painful, which was not the usual course.  The 
lipomas were not treated with medication.  Examination 
revealed six excision scars, averaging 10 millimeters by 
5 millimeters, on the veteran's back.  There was a 20x20-
millimeter lipoma on the left scapular area, which was non-
tender and freely mobile and a subcutaneous nodule.  There 
was no percentage of exposed area affected, and no percentage 
of entire body surface area affected because the nodule did 
not involve the surface of the skin.  The examiner commented 
that lipomas were benign subcutaneous nodules with normal 
overlying skin.  There were no skin manifestations of 
lipomas; they were not associated with exudates or itching, 
and did not affect the function of any organ or joint.

The report of a February 2008 VA examination revealed a new 
lipoma beneath the skin in the upper part along the left 
posterior axillary line.  The nodule was movable and non-
tender, with no exudation or inflammation; it was not painful 
or very large as yet, and not considered needing removal by 
the veteran's doctors.  Examination revealed seven excision 
scars on the veteran's trunk, back, and front.  The scar on 
the left chest was 9-centimeters by 4-centimeters, and 
lighter in color than regular skin.  There was no ulceration, 
exudation, or inflammation noted.  None of the scars were 
disfiguring, since located on the trunk and covered areas.  
All scars from prior excisions were well-healed, non-
disfiguring, and of normal texture; there was no 
inflammation, and the scars were nonadherent and not visible 
under clothing.  No pruritis or exudation were noted in any 
areas of scarring.  

The objective evidence reflects that the veteran's residuals 
of multiple lipomata of the trunk and upper arms have been 
manifested primarily by slow-growing benign nodules in 
subcutaneous tissues, and excision scars that are well-
healed, non-disfiguring, and of normal texture.  This 
evidence warrants no more than the currently assigned 10 
percent disability rating under the former or revised 
criteria.

The Board notes that the veteran is currently in receipt of 
the maximum disability evaluation under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other potentially applicable 
diagnostic codes that provide for an evaluation in excess of 
10 percent are Diagnostic Code 7801 (scars that are deep or 
that cause limited motion); and Diagnostic Code 7805 
(limitation of function of the part affected).  The medical 
evidence of record, however, does not demonstrate that the 
excision scars exceed 12 square inches (77 square 
centimeters), or that they restrict function or motion.  
Accordingly, these diagnostic codes are not for application.  
Thus, the weight of the evidence is against the grant of 
higher disability ratings during either period for the 
veteran's residuals of multiple lipomata of the trunk and 
upper arms.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 
(2008).

B.  PTSD

The RO has evaluated the service-connected PTSD under 
38 C.F.R. § 4.130, Diagnostic Code 9411, as initially 50 
percent disabling.  The actual criteria for rating 
psychiatric disabilities other than eating disorders are 
contained in a General Rating Formula.  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

Records reflect that the veteran regularly attended group 
psychotherapy sessions for several years.

During an April 2003 VA examination, the veteran reported 
that his wife had recently died, and that he began having 
more nightmares and problems getting to sleep and staying 
asleep.  He described some problems that he had in Vietnam, 
which were quite traumatic.  On examination, the veteran's 
mood appeared to be within normal limits, although he 
admitted to being somewhat depressed at times.  Affect was 
within normal limits, and thought content revealed no 
psychotic symptoms such as hallucinations or delusions.  
There was no impairment of thought processes or 
communication.  The veteran made good eye contact, and 
interacted well on this session; no inappropriate behavior 
was noted.  His ability to maintain personal hygiene was 
adequate.  He was oriented to person, place, and time.  No 
significant memory loss or impairment was noted; no obsessive 
or ritualistic behavior was noted.  The rate and flow of 
speech was within normal limits, and there was no history of 
panic attacks.  The assessment was minimal to moderate PTSD 
symptoms, including moderate nightmares.  A global assessment 
of functioning (GAF) score of 55 was assigned.

During an October 2005 VA examination, the veteran reported 
"a lot of mood swings" and often waking up sweated at 
night.  He reported daily suicidal ideation, without intent 
or plan.  The veteran reportedly worked as a barber, and 
changed jobs five times in the last year due to problems 
getting along with co-workers and clients.  He again reported 
sleep disturbance.

On examination, the veteran presented as a guarded, stoic, 
somewhat sloppy dressed man with depressed mood and severely 
blunted affect.  There was no evidence of delusional 
thinking.  He denied hallucinations.  He reported transient 
suicidal ideation with no intent or plan.  His attention and 
concentration as measured by the ability to repeat digits 
forward and backward, and perform serial seven's were poor.  
His reasoning was concrete, and he was unable to interpret 
proverbs.  His judgment appeared intact.  His speech was 
clear, coherent, and relevant with normal rate and clipped 
tone.  He denied panic attacks.  He appeared severely 
depressed and emotionally numb.

The examiner noted that the veteran's poor sleep likely 
contributed to his irritability.  The veteran's difficulties 
with irritability, depression, poor sleep, Vietnam 
preoccupation, emotional numbing, and poor concentration were 
causing marked social and occupational functioning.  A GAF 
score of 45 was assigned.  

The report of a January 2007 VA examination reflects that the 
veteran's depression had been exacerbated by his PTSD.  The 
veteran was twice a widower:  one wife died in 2003, and 
another wife died in 2006.  In dealing with the tragedies in 
his life, the veteran had very few interpersonal resources 
and coped very poorly by using alcohol instead of medication.  
The veteran responded to his crises by further isolation, 
more use of alcohol, and a stoppage of his work.

In July 2007, the same VA examiner opined that the veteran's 
idea to return to work could be quite therapeutic for him.

The veteran underwent a VA examination in November 2007.  He 
was articulate, verbal, and generally cooperative.  Rapport 
was moderately established and social skills were fair.  His 
thought process was logical, coherent, and relevant.  Affect 
was somewhat flat and depressed.  The veteran was well-
oriented to time, place, person, and situation; his reasoning 
and judgment were fair.  Concentration and short-term memory 
were fair, and he did not report any major problems with 
long-term memory.

The examiner opined that the veteran's depression and alcohol 
abuse had the most significant effect, with PTSD being less 
of a contributor to his overall social and occupational 
dysfunction.  The examiner also noted that the veteran was 
fairly socially isolated, and had not described any positive 
interpersonal relationships.  A GAF score of 45-50 was 
assigned.  

VA treatment records, dated in 2007 and 2008, reveal that the 
veteran participated in a dual recovery program.  He was 
abstinent from alcohol, and maintained good improvement in 
PTSD symptoms.  When seen in February 2008, the GAF score was 
55-65.

In a February 2008 addendum to his November 2007 examination 
report, the VA examiner noted that he had reviewed the claims 
folder and he affirmed his prior impressions, which include 
the GAF score noted above and his assessment of the veteran's 
social and occupational impairment.

The Board finds that the evidence supports the assignment of 
an initial 70 percent rating.  In reaching this 
determination, the Board notes that VA examiners, who 
conducted comprehensive assessments of the veteran's 
psychiatric condition, diagnosed him as having PTSD and 
estimated that his GAF scores were between 45 and 50.  
According to Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), scores between 45 and 50 indicate a 
person having serious impairment in social and occupational 
functioning, such as having few friends or demonstrating an 
inability to keep a job.  The Board notes that the veteran 
suffers from depression, social isolation and severe 
industrial impairment.  The Board thus finds that his 
psychiatric symptomatology most closely approximates the 
criteria required for a 70 percent rating.

The Board further finds, however, that the preponderance of 
the evidence is against a finding that the veteran's PTSD is 
productive of total occupational and social impairment.  The 
medical evidence affirmatively shows that he does not suffer 
from gross impairment in thought processes or communication, 
persistent delusions or hallucinations, exhibit grossly 
inappropriate behavior or an intermittent inability to 
perform activities of daily living.  The medical evidence 
also reflects that he is not disoriented to time or place and 
does not have memory loss for names of close relatives, own 
occupation or own name.  Thus, entitlement to a 100 schedular 
evaluation is not warranted.

C.  Extraschedular Consideration

There is no showing that the veteran's service-connected 
disabilities have resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the veteran's 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The veteran is not currently 
working, and there is no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

A compensable disability rating for residuals of multiple 
lipomata of the trunk and upper arms, for the period from 
January 22, 1997, to January 20, 2001, is denied.

A disability rating in excess of 10 percent for residuals of 
multiple lipomata of the trunk and upper arms, for the period 
from January 21, 2001, is denied.

Subject to the law and regulations governing payment of 
monetary benefits, an initial 70 percent rating for PTSD is 
granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


